DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,105,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 32 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (WO 2010137431 A1) in view of Yoon (US 20140132750 A1) and Tanabe (US 20090220864 A1).
With regards to claims 32 and 41, Matsuo discloses a wafer inspection method comprising: a light source 2 for providing illumination, wherein the light source is configured to direct the illumination into the wafer through a first side face P1 of the wafer and transmit the illumination through the wafer to a second side face P2, wherein at least a portion of the illumination transmitted through the wafer exits the wafer at a second side face of the wafer opposite the first face, wherein 
With regards to claims 33 and 42, Matsuo discloses wherein the camera is configured to collect illumination transmitted through the singulated semiconductor device and enveloping a crack defect that terminates within the singulated semiconductor device, wherein the camera is configured to image the crack defect within the singulated semiconductor device based on the collected illumination and the illumination blocked by the crack defect [0026-0027] (Figs. 4A and 4B).

With regards to claim 35, Matsuo does not specify wherein the defect is at the second side face. However, it is noted that such a modification of detecting surface defects was already known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Matsuo with the claimed configuration in order to detect surface defects.
With regards to claims 36, 44, and 52, Matsuo discloses a camera (detector) and an objective lens [0033].
With regards to claims 37, 45, and 53, Matsuo discloses wherein the camera comprises a line scan sensor [0029].
With regards to claims 38, 46, and 54, Matsuo discloses wherein the at least one light source is configured to provide illumination of a wavelength range, wherein the workpiece is transparent to the illumination of the wavelength range [0026].
With regards to claims 39, 40, 47, 48, 55, and 56, Matsuo discloses wherein the illumination comprises infrared wavelength [0013].
With regards to claim 50, Matsuo discloses wherein the camera is configured to collect illumination transmitted through the singulated semiconductor device and enveloping a crack defect that terminates within the singulated semiconductor device, wherein the camera is configured to image the crack defect within the singulated semiconductor device based on the collected illumination and the illumination blocked by the crack defect [0026-0027] (Figs. 4A and 4B).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884